97 F.3d 1449
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Grace Hawkins COOK, a/k/a Grace L. Cook, Claimant-Appellant,and8619 Mulberry Street, Laurel, Maryland, with all buildings,appurtenances and improvements thereon, Defendant.
No. 96-1670.
United States Court of Appeals, Fourth Circuit.
Submitted Sept.r 5, 1996.Decided Sept. 17, 1996.

Grace Hawkins Cook, Appellant Pro Se.  Richard Charles Kay, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals from the district court's order denying Appellant's request for relief pursuant to the Eighth Amendment Excessive Fines Clause.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we grant leave to proceed in forma pauperis and affirm the district court's decision.   See United States v. Chandler, 36 F.3d 358 (4th Cir.1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.